UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 11-K [x] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-13647 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. RETIREMENT SAVINGS PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. 5330 East 31st Street Tulsa, Oklahoma74135 REQUIRED INFORMATION The following financial statements for the Dollar Thrifty Automotive Group, Inc. Retirement Savings Plan (the “Plan”) are included herein: 1.An audited statement of net assets available for benefits as of the end of each of the fiscal years ended December 31, 2010 and 2009. 2.An audited statement of changes in net assets available for benefits for the fiscal year ended December 31, 2010. - 2 - DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. RETIREMENT SAVINGS PLAN TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM — HOGANTAYLOR LLP 4 FINANCIAL STATEMENTS AS OF DECEMBER 31, 2 YEAR ENDED DECEMBER 31, 2010: Statements of Net Assets Available for Benefits 5 Statement of Changes in Net Assets Available for Benefits 6 Notes to Financial Statements 7 - 14 SUPPLEMENTAL SCHEDULE AS OF DECEMBER 31, 2010: Schedule H, Line 4i – Schedule of Assets (Held at End of Year) 15 SIGNATURES 16 INDEX TO EXHIBITS 17 NOTE: The accompanying financial statements have been prepared for the purpose of filing with the United States Department of Labor’s Form 5500.Supplemental schedules required by 29 CFR 2520.103-10 of the United States Department of Labor’s (“DOL”) Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974, other than the schedule listed above, are omitted because of absence of the conditions under which they are required. - 3 - REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To Dollar Thrifty Automotive Group, Inc. Retirement Savings Plan We have audited the accompanying statements of net assets available for benefits of Dollar Thrifty Automotive Group, Inc. Retirement Savings Plan (the Plan) as of December 31, 2010 and 2009, and the related statement of changes in net assets available for benefits for the year ended December 31, 2010.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2010 and 2009, and the changes in net assets available for benefits for the year ended December 31, 2010, in conformity with U. S. generally accepted accounting principles. Our audits were made for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental Schedule of Assets (Held at End of Year) as of December31, 2010, is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the United States Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan's management.The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ HOGANTAYLOR LLP Tulsa, Oklahoma June 17, 2011 - 4 - DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. RETIREMENT SAVINGS PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS DECEMBER 31, 2 ASSETS: CASH $ - $ INVESTMENTS, at fair value RECEIVABLES: Contributions receivable - employers 10 51 Contributions receivable - participants 17 Notes receivable - participants Accrued investment income Due from brokers for securities sold 13 Total receivables TOTAL ASSETS LIABILITIES: Due to brokers for securities purchased 1 NET ASSETS AVAILABLE FOR BENEFITS $ $ Certain reclassifications have been made to the 2009 financial information to conform to the classification used in 2010. See notes to financial statements. - 5 - DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. RETIREMENT SAVINGS PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS YEAR ENDED DECEMBER 31, 2010 INVESTMENT INCOME: Net appreciation in fair value of investments $ Dividend income Total investment income Interest on notes receivable - participants CONTRIBUTIONS: Participants Employers Rollovers Total contributions Total additions DEDUCTIONS FROM NET ASSETS: Distributions to participants Administrative expenses Total deductions NET INCREASE NET ASSETS AVAILABLE FOR BENEFITS: Beginning of year End of year $ See notes to financial statements. - 6 - DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. RETIREMENT SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS AS OF DECEMBER 31, 2, AND FOR THE YEAR ENDED DECEMBER 31, 2010 1. PLAN DESCRIPTION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The Dollar Thrifty Automotive Group, Inc. Retirement Savings Plan (the “Plan”) is a defined contribution plan established for the benefit of eligible employees of Dollar Thrifty Automotive Group, Inc. (“DTG”), DTG Operations, Inc. and subsidiaries, Thrifty, Inc. and subsidiaries, and Dollar Rent A Car, Inc. (collectively, the “Companies” or the “Employers”).All employees of the Companies (except for employees of foreign subsidiaries, nonresident alien employees, and members of any collective bargaining units) who have attained the age of 18 or older are generally eligible to participate in the Plan.A Plan participant can immediately begin to contribute to the Plan; however, a participant does not become eligible to receive the Employers' matching contributions until completion of one year of service as defined by the Plan document.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). The following description of the Plan is provided for general information purposes only.Participants should refer to the Plan’s Summary Plan Description or the Plan Agreement for a more complete description of the Plan’s provisions.The terms used herein are as defined in the Plan document. Basis of Presentation - The accompanying financial statements have been prepared on the accrual basis of accounting in accordance with accounting principles generally accepted in the United States of America.Bank of Oklahoma, N.A. (“Bank of Oklahoma” or the “Trustee”) holds and manages the assets of the Plan, maintains participant account records and makes distributions to Plan participants. Use of Estimates - The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of net assets available for benefits and changes therein.Actual results could differ from those estimates. Participant Contributions - Participants may make pre-tax contributions and after-tax Roth elective contributions through payroll deductions, from 1% to 100% of their annual compensation, as defined in the Plan document and subject to statutory limits. Participants who will be age 50 or older by the end of a Plan year are eligible to make tax-deferred catch-up contributions up to $5,500 for 2010. The aggregate contributions made by participants may not cause the Plan to violate limitations on such contributions set forth in the Internal Revenue Code of 1986, as amended (the “Code”). The Code also imposes a dollar limitation on the amount of tax-deferred contributions for a calendar year. A participant’s tax-deferred contributions were limited to $16,500 for 2010. Participants may direct the investment of all contributions in one or more investment funds. Employers’ Contributions - For each Plan year, the Employers contribute to the Plan matching contributions determined by the Employers at their discretion.The Employers match the participant’s contribution up to 2% of the participant’s eligible compensation. Participant Accounts - Each participant’s account is credited with the participant’s contribution, the Employers’ matching contribution and an allocation of the Plan’s earnings and expenses based on units of participation, as defined in the Plan document.The benefit to which a participant is entitled is the vested portion of the amount credited to the participant’s account. - 7 - Vesting – Participants are immediately vested in their voluntary contributions and any Employers' contributions plus or minus any earnings or losses thereon. Withdrawals, Loans and Benefit Payments– Participants may withdraw amounts from the elective deferrals for purposes that qualify as hardships under Section 401(k) of the Code.Hardship withdrawals may not exceed the actual expense incurred or to be incurred by the participant on account of such hardship. Participants may request an in-service withdrawal of any or all vested account balances (excluding Roth contributions) upon reaching 65 years of age, any or all of the Employers' discretionary contributions after participating in the Plan for five years and any or all of a rollover contribution at any time. Participants may borrow from their accounts a minimum of $1,000 up to the lesser of $50,000 or 50% of their vested account balance, reduced by the excess of the participant’s highest outstanding participant loan balance during the 12-month period. The loans are secured by the balance in the participant’s account and bear interest at a fixed rate. Loans are repaid ratably through payroll deductions over a term not exceeding five years, with the exception of loans used for the purchase of a primary residence that may be repaid over 15 years. Participants may not have more than one loan outstanding at any given time. Upon termination of service, a participant is entitled to receive a lump-sum distribution to the participant or elect a direct rollover to an Individual Retirement Account (“IRA”) or another qualified plan for the benefit of the participant equal to the value of the vested portion of the participant’s account.Terminated participants, with vested account balances in excess of $5,000, may also elect to maintain their vested account balances within the Plan (no additional contributions are permitted) until retirement age is reached.If a participant with a balance less than $5,000, but more than $1,000, fails to elect to either take the funds in cash or to roll over the funds to another plan, the balance is rolled over to an IRA for the benefit of the participant.If the balance is less than $1,000, and the participant fails to make an election, the balance is paid in cash to the participant. Disbursements to participants for in-service withdrawals, loans and distributions upon termination are recorded when paid.As of December 31, 2010, there was one request for distribution of $27,642that had not been paid. Forfeitures – At December31, 2010 and 2009, $9,338 and $36,964, respectively, of investments at fair value in the statements of net assets available for benefits represented unallocated forfeitures. Such amounts are invested in the Cavanal Hill Cash Management Fund and are applied to reduce subsequent contributions from the Employers or to reduce the Plan’s administrative expenses. Investment Valuation and Income Recognition–The Plan’s investments are stated at fair value.Shares of registered investment companies (mutual funds) and DTG’s common stock are valued at quoted market prices which represent the net asset value of shares held by the Plan at year-end.Purchases and sales of securities are recorded on a trade-date basis.Interest income is recorded on the accrual basis.Dividends are recorded on the ex-dividend date.Net appreciation includes the Plan’s realized gains and losses on investments bought and sold, as well as unrealized gains and losses on investments held at the end of the reporting period. See Note 2 for discussions of the methodologies and assumptions used to determine the fair value of the Plan’s investments. - 8 - Notes Receivable from Participants – Notes receivable from participants are stated at the outstanding principal balance of the loan plus accrued interest, which approximates fair value. Loan balances determined uncollectible are ultimately charged back to the individual participants as deemed distributions, which historically have not been significant. Investment Options– Based on the various investment fund prospectuses, participants can invest their contributions, Employers’ matching contributions and rollovers in whole percentages among several diversified investment options offered through Bank of Oklahoma. The Dollar Thrifty Automotive Group, Inc. Stock Fund is no longer offered as an investment option under the Plan for future contributions or transfers. Plan Administration Costs– Plan administration costs are borne by the Plan and are allocated to participants’ accounts.In 2010, the Plan paid $175,141 in administrative expenses. New Accounting Pronouncements–In January 2010, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2010-06, “Fair Value Measurements and Disclosures, Accounting Standards Codification (“ASC”) Topic 820: Improving Disclosures about Fair Value Measurements” which amends ASC Subtopic 820, “Fair Value Measurements and Disclosures”, (“ASU 2010-06”) to add new requirements for disclosures about transfers into and out of Levels 1 and 2 and separate disclosures about purchases, sales, issuances, and settlements relating to Level 3 measurements.ASU 2010-06 also clarifies existing fair value disclosures about the level of disaggregation and about inputs and valuation techniques used to measure fair value.The Plan adopted the provisions early as permitted by ASU 2010-06.See Note 2 for the required disclosure. In September 2010, the FASB issued ASU 2010-25, “Plan Accounting – Defined Contribution Pension Plans (Topic 962): Reporting Loans to Participants by Defined Contribution Pension Plans” (“ASU 2010-25”). ASU 2010-25 requires participant loans to be classified as notes receivable from participants and measured at their unpaid principal balance plus any accrued but unpaid interest. The Plan adopted ASU 2010-25 as required for the period ended December 31, 2010. - 9 - 2. INVESTMENTS The following table presents the fair value of investments that represent five percent or more of the Plan’s net assets: December 31, 2010 December 31, 2009 Units, Shares Units, Shares or Principal Fair or Principal Fair Amount Value Amount Value Vanguard Prime Money Market Institutional Fund $ $ Vanguard Institutional Index Fund Dodge & Cox Balanced Fund T. Rowe Price New Horizons Fund Dodge & Cox Stock Fund American Funds EuroPacific Growth Fund T. Rowe Price Growth Stock DTAG Stock Fund** * * Vanguard Total Bond Market Index * Did not represent 5% or more of the Plan's net assets at the date indicated ** Party-in-interest to the Plan During the year ended December31, 2010, the Plan’s investments (including investments bought, sold, and held during the year) appreciated (depreciated) in fair value as determined by market quotes as follows: Year Ended December 31, Registered investment companies $ DTG common stock Net appreciation in fair value of investments $ - 10 - Fair value is defined as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. ASC Topic 820 establishes a fair value hierarchy, which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. The standard describes three levels of inputs that may be used to measure fair value: Level 1: Quoted prices in active markets for identical assets or liabilities. Level 2: Observable inputs other than Level 1 prices such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or inputs that are observable or corroborated by observable market data for substantially the full term of the assets or liabilities. Level 3: Unobservable inputs supported by little or no market activity and that reflect the reporting entity’s own assumptions about the exit price, including assumptions that market participants would use in pricing the asset or liability. An asset or liability’s classification within the fair value hierarchy is based on the lowest level of significant input to its valuation. Fair value estimates are made at a specific point in time, based on available market information and other observable inputs. In some cases, the fair value estimates cannot be substantiated by comparison to independent markets. In addition, the disclosed fair value may not be realized in the immediate settlement of the financial asset and these values do not represent any premium or discount that could result from offering for sale at one time an entire holding of a particular financial asset. Potential taxes and other expenses that would be incurred in an actual sale or settlement are not reflected in the amounts disclosed.There were no transfers into or out of Level 1 for the twelve months ended December 31, 2010.The Plan had no Level 2 or Level 3 measurements for the twelve months ended December 31, 2010. The Plan utilizes various investment instruments.Investment securities, in general, are exposed to various risks, such as interest rate, credit, and overall market volatility.Due to the level of risk associated with certain investment securities, it is reasonably possible that changes in the values of investment securities will occur in the near term and those changes could materially affect the amounts reported in the statements of net assets available for benefits. The preceding methods described may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values. Furthermore, although the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. - 11 - The following tables present the Plan’s fair value hierarchy for those investments measured at fair value on a recurring basis as of December31, 2010 and 2009: Fair Value Measurements Total Fair at December 31, 2010 Using: Value as of Description December 31, 2010 Level 1 Level 2 Level 3 Mutual funds: Balanced funds $ $ $ — $
